Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Preliminary Amendment filed on 8/13/2021. 
Claims 21-41 are pending in the case. 
Claims 1-20 have been cancelled. Claims 21-41 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 40 and 41, each recite limitations directed towards completing a “service”. It is unclear what constitutes a service, rendering the claims indefinite.
	
	Claims 21, 40 and 41, recite “wherein the electronic message includes a link to access the first digital certificate over a computer network on at least the user device and is
associated with additional information”, “wherein the electronic message enables access the first digital certificate over a computer network on at least the user device and is associated with additional information” and “the first electronic message enables access by the first group of users to the first digital certificate on at least the user device and includes additional information” respectively.
	It is unclear what each “additional information” is in addition to, and it is unclear what the additional information is associated with, rendering the claims indefinite.

	Claims 25 and 37 each recite “an additional user”. It is unclear what the “additional user” is in addition to, rendering the claims indefinite.
	Claims 29 recites “wherein the first service corresponds to the second service”. It is unclear what constitutes a service and what constitutes a correspondence between services, rendering the claim indefinite.
	
Claim(s) 22-39 do not contain claim limitations that cure the indefiniteness of claim(s) 21 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perreault (US20110055100) teaches administration of generation and access of accreditation.
Koepper (US7024154) teaches maintaining records of employee training.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178